SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10262 HKN, INC. (Exact name of registrant as specified in its charter) Delaware 95-2841597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 180 State Street, Suite 200 Southlake, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code (817) 424-2424 Securities registered pursuant to Section12(b)of the Act: Title of each class: Name of each exchange on which registered: Common Stock, Par Value $0.01 Per Share NYSE AMEX Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yesþ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yeso No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. þ Yes¨No. Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesoNoþ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨ Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesþ No 1 The aggregate market value of the voting Common Stock, par value $0.01 per share, held by non affiliates of the Registrant as of June 30, 2010 was approximately $29 million. For purposes of the determination of the above stated amount only, all directors, executive officers and 5% or more stockholders of the Registrant are presumed to be affiliates. The number of shares of Common Stock, par value $0.01 per share, outstanding as of February 11, 2011 was 10,026,098. DOCUMENTS INCORPORATED BY REFERENCE Specified portions of the registrant’s definitive Proxy Statement for the 2011 Annual Meeting of Shareholders, to be filed pursuant to Regulation 14A with the Securities and Exchange Commission not later than 120 days after the end of this fiscal year covered by this report, are incorporated by reference in Part III of this report. 2 TABLE OF CONTENTS Page PART I. ITEM1. Business 4 ITEM1A. Risk Factors 11 ITEM1B. Unresolved Staff Comments 18 ITEM2. Properties 18 ITEM3. Legal Proceedings 18 ITEM4. (Removed and Reserved) 19 PART II. ITEM5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 ITEM6. Selected Financial Data 22 ITEM7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM7A. Quantitative and Qualitative Disclosures about Market Risk 40 ITEM8. Financial Statements and Supplementary Data 40 ITEM9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 72 ITEM9A. Controls and Procedures 73 PART III. ITEM 10. Directors, Executive Officers and Corporate Governance 74 ITEM 11. Executive Compensation 74 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 74 ITEM 13. Certain Relationships and Related Transactions and Director Independence 74 ITEM 14. Principal Accounting Fees and Services 74 PART IV. ITEM 15. Exhibits, Financial Statement Schedules 75 3 The following discussion is intended to assist you in understanding our business and the results of our operations.It should be read in conjunction with the Consolidated Financial Statements and the related notes that appear elsewhere in this report.Certain statements made in our discussion may be forward looking.Forward-looking statements involve risks and uncertainties and a number of factors could cause actual results or outcomes to differ materially from our expectations.Unless the context requires otherwise, when we refer to “we,” “us” and “our,” we are describing HKN, Inc. and its consolidated subsidiaries on a consolidated basis. PART I ITEM 1. BUSINESS Overview Our business strategy is focused on enhancing value for our stockholders through the development of a well-balanced portfolio of energy-based assets.Currently, the majority of the value of our assets is derived from our ownership in Gulf Coast oil and gas properties, ownership in publicly-traded common shares of Global Energy Development PLC (“Global”), our privately-held investment in BriteWater International LLC (“BWI”) and our coalbed methane prospects in Indiana and Ohio.We consider these assets to be strategic for us, and our objective in 2011 is to build the value of these properties by: · Monitoring and reducing operating costs · Reducing operational, environmental, financial and third-party dependency risks · Pursuing possibilities for “expanding our footprint” in these areas · Performing economic upgrades and improvements We are continuing to seek new investment opportunities in undervalued energy-based assets or companies which could provide future value for our shareholders. We were incorporated in 1973 in the State of California and reincorporated in 1979 in the State of Delaware. Our corporate offices are located at 180 State Street, Suite 200, Southlake, Texas 76092. Our telephone number is (817) 424-2424, and our web site is accessed at www.hkninc.com. We make available, free of charge, on our website, our Code of Business Conduct and Ethics, Code of Ethics for Senior Financial Officers, Audit Committee Charter and Nominating and Corporate Governance Committee Charter as well as our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and all amendments to those reports as soon as is reasonably practical after such materials are electronically filed with, or furnished to, the Securities and Exchange Commission (“SEC”). Oil and Gas Development and Production Operations During the three years ended December 31, 2010, we performed or participated in the drilling of 6 oil and gas wells in North America, completing 5 of the wells drilled.As of December 31, 2010, we operate or own a non-operating working interest in 68 oil wells, 39 gas wells and 12 injection wells in the United States. All of our proved oil and gas reserves are concentrated in the Gulf Coast region of Louisiana and Texas. Prospect Acreage - In addition to the producing property interests discussed above, we own, through certain wholly-owned subsidiaries, interests in a variety of domestic prospect acreage in the Creole, East Lake Verret and Lapeyrouse fields of Cameron, Assumption and Terrebonne Parishes, respectively, in Louisiana. 4 See Note 14 – “Other Information” in the Notes to Consolidated Financial Statements contained in Part II, Item 8 of this Annual Report on Form 10-K for financial information about our oil and gas interests. Oil and Gas Customers During 2010 and 2009, one domestic customer, Shell, purchased approximately 67% and 61%, respectively, of our consolidated oil and gas sales. Oil and Natural Gas Marketing Generally, but not always, the demand for natural gas decreases during the summer months and increases during the winter months.Seasonal anomalies such as mild winters or hot summers sometimes lessen this fluctuation.The spot market for oil and gas is subject to volatility as supply and demand factors fluctuate.We may periodically enter into financial hedging arrangements with a portion of our oil and gas production.For the period ended December 31, 2010 and 2009, we purchased crude oil commodity floor contracts at a premium of $78 thousand and $30 thousand, respectively.These activities are intended to support targeted price levels and to manage our exposure to price fluctuations. Estimated fair values of our purchased commodity derivatives were as follows (in thousands): As of December 31, Commodity Type Volume/Day Duration Price Crude Oil Floor 5,000 bbls Jan 10 - May 10 $ - 15 Crude Oil Floor 5,000 bbls Jan 11 - June 11 $ 3 - $
